third party communication date of communication month dd yyyy cca_2014090815143801 id uilc number release date from sent monday september pm to cc bcc subject re tefra issue section a provides that each partner’s sec_6501 assessment_period for tax attributable to partnership and affected items shall not expire before the date that is three years after the later of the date on which the partnership return for a partnership taxable_year was filed or the last day for filing the return for that year determined without regard to extensions thus section operates only to extend a partner’s sec_6501 period id assessment it does not shorten the partners' otherwise applicable_period for the filing of the partnership return in this case for the period ending 31merely means that no partner’s sec_6501 period expired for items for the partnership’s taxable_year expired before years after the filing of the partnership return for the partnership’s taxable_year it was only the second return that started the minimum year period since that was the only return that covered the actual relevant period under germantown trust v commissioner s ct case only an incorrect return that covers the entire taxable_period will start the period for assessment for that period
